Citation Nr: 1003836	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to 
December 1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on March 9, 2009, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
the undersigned Veterans Law Judge (VLJ), sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who 
is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board subsequently remanded the case for further 
development in April 2009, to include affording the Veteran a 
VA examination and to obtain additional treatment records.  
That development was completed, and the case has since been 
returned to the Board for appellate review.  



FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran manifests Level II hearing in his right ear 
and Level IV hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in December 2003.  He was sent a letter in 
April 2006, which notified him that in order to substantiate 
a claim for increased compensation, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice provided examples of the types 
of medical and lay evidence that the Veteran may submit (or 
ask the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of the types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and, statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner the disability had become worse.  In addition, 
the April 2006 letter informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
These notice requirements were provided before the initial 
adjudication of the claim in June 2006, and therefore, there 
was no defect with regard to the timing of the notice as to 
these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide. In particular, the April 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
was requesting all records held by Federal agencies, such as 
service treatment records, military records, and VA medical 
records.  The appellant was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2006 letter notified the appellant that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the notice letters 
informed the Veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The RO also sent a letter to the 
Veteran in May 2009 specifically requesting that he complete 
and return a VA Form 21-4142 so that VA could obtain a copy 
of his examination report from Wal-Mart, as directed in the 
April 2009 Board remand.  However, to date, the Veteran has 
not responded to that letter.   

The Veteran was also provided the opportunity to testify at a 
hearing before the Board, and he was afforded VA examinations 
in April 2006, December 2007, and July 2009 in connection 
with his claim for an increased evaluation for bilateral 
hearing loss.  Concerning this, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they were 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on audiological testing, and 
provide the medical information needed to address the rating 
criteria relevant to this case.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Moreover, during the course of the appeal, the Compensation 
and Pension (C&P) hearing examination worksheets were revised 
to include a discussion of the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.  

In this case, the July 2009 VA examiner did indicate that the 
Veteran reported having difficulty hearing everything.  It 
was also noted that that he worked in a factory and as a 
truck driver after service.  There was no other discussion of 
the functional effects of the Veteran's hearing loss.  
However, in Martinak, the Court noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  There have been 
no allegations of any prejudice caused by a deficiency in the 
examination here.  Indeed, the Veteran has been represented 
throughout the course of the appeal, yet the statements 
submitted do not contain any such assertion that the 
examination was inadequate.  

There is also no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected bilateral hearing loss since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran's bilateral hearing loss is currently assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage 
evaluation is 30 percent. See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

In this case, the Veteran's claim for an increase evaluation 
for bilateral hearing loss was received on December 18, 2003.  
As such, the rating period for consideration on appeal is 
from December 18, 2002, to the present.  38 C.F.R. § 
3.400(o)(2) (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his bilateral hearing loss.  In this regard, a July 2003 VA 
examination found the Veteran to have a puretone threshold 
average of 44 decibels in the right ear and 43 decibels in 
his left ear.  Speech audiometry also revealed a speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left.  These audiometric findings equate to 
level II hearing in both ears. See 38 C.F.R. § 4.85, Table 
VI.  When those values are applied to Table VII, it is 
apparent that the currently assigned noncompensable 
evaluation for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing 
loss under the provisions of 38 C.F.R. § 4.85.  

Similarly, the April 2006 VA examination revealed an average 
puretone threshold of 43 decibels in the right ear and 45 
decibels in the left ear.  The Veteran's speech recognition 
scores were 84 percent in the right ear and 88 percent in the 
left ear.  These audiometric findings once again show level 
II hearing in both ears. See 38 C.F.R. § 4.85, Table VI.  
When those values are applied to Table VII, an initial 
compensable evaluation is not warranted for the Veteran's 
bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85.  

In addition, the December 2007 VA examination report 
indicates that the Veteran had a puretone threshold average 
of 46 decibels in the right ear and 53 decibels in the left 
ear.  His speech recognitions scores were 88 percent in the 
right ear and 76 percent in the left ear.  These results 
correspond to Level II hearing in his right ear and Level IV 
in his left ear.  When those values are applied to Table 
VIII, it is once again apparent that the noncompensable 
evaluation for Veteran's bilateral hearing loss is accurate 
and appropriately reflects his bilateral hearing loss under 
the provisions of 38 C.F.R. § 4.85.

Finally, the July 2009 VA examination found the Veteran to 
have an average puretone threshold of 56 decibels it the 
right ear and 58 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in both 
ears.  These results correspond to Level II hearing in his 
right ear and Level III in his left ear, which in turn, 
warrant a noncompensable evaluation when applied to the Table 
VII.

The Board does observe that the Veteran has submitted a 
private audiogram conducted in August 2003.  However, there 
is no indication that the Maryland CNC speech discrimination 
test was performed during that evaluation. See 38 C.F.R. 
§ 4.85 (an examination for hearing impairment for VA purposes 
must include the Maryland CNC test).  As such, the August 
2003 private audiological evaluation report is of little 
probative value.

The Board has also considered whether an initial compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the Veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the available audiometric findings do not show the Veteran to 
have puretone thresholds of 55 decibels or more at each of 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a 
puretone threshold of 30 decibels or less at 1,000 hertz and 
70 decibels or more at 2,000 hertz.  Thus, the Board finds 
that the noncompensable evaluation is appropriate and that 
there is no basis for awarding a higher initial evaluation.

Therefore, based on the foregoing, the Board finds that there 
is no probative audiological evidence of record to support a 
compensable evaluation for the Veteran's bilateral hearing 
loss disability at any time during this appeal period.  Thus, 
the preponderance of the evidence is against the Veteran's 
claim for a higher rating.  Consequently, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does acknowledge the contentions of the Veteran 
that he has difficulty hearing, especially vowel and 
consonant sounds that are made at the higher pitch tones and 
ranges.  However, as discussed above, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  While the Board 
is sympathetic toward the appellant, the Board is bound in 
its decisions by the statutes enacted by the Congress of the 
United States and VA regulations issued to implement those 
laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) (the Board must apply "the law 
as it exists . . . .").  Thus, the benefit sought on appeal 
must be denied.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In fact, the 
Veteran testified at his March 2009 hearing that he was 
currently employed as a semi-truck driver.  Although the 
Veteran indicated in a September 2009 statement that he has 
difficulty hearing instructions at work, there has been no 
indication that his hearing loss interferes with his 
employment to the extent that he must take time off or has 
lost a job.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected bilateral hearing loss under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).








ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


